--------------------------------------------------------------------------------

Exhibit 10.17

(English Translation)

Lease Agreement

Landlord: Zhongshan Weiling Textile Limited (“Landlord”)
Lessee: MenQ Technology Limited (“Lessee”)

Both parties entering into this Lease Agreement upon bilateral consents and
shall comply with the terms hereunder.

1.

Condition of rented facility

The facility rented is located in original Wei Lin textile factory in Zhen Nan
Road, South District, Zhongshan City. The construction area is 4360 square
meters. Landlord is willing to lease floors 2-4 and part of floor 1 of the
factory, construction area of 4360 square meters for first year and lease the
same location with construction area of 5232 square meters for the second and
third year to Lessee for the usage of office, storage and setting up factories.

2.

Term of lease

The lease term starts from April 12, 2009 to April 11, 2012, a total of 3 years.
Among which from January 12, 2009 to April 11, 2009, 3 months in total is the
decoration period granted to Lessee. The decoration period starts from the date,
which Landlord deliver the rented area (4360 square meters in total) to Lessee.
Lessee enjoys free rent for the decoration period.

3.

Rent and management fee

The rent for the first year (including the management fee) is RMB 6/square
meter/month, in total of RMB 26,160 (including management fee of the public
security, public green, public sanitation, and lighting extra). The rent for the
second and third year would be RMB 9/square meter, in total of RMB 47,088 as the
renewal (Including management fee). Landlord shall provide official rent receipt
to Lessee every month.

During the term of lease, in the case of change of market price, both parties
can adjust standard of the rent and management fee. Except that, Landlord shall
not adjust rent or management fee for any reason.

4.

Payment

The rent shall be settled on a monthly basis and shall be paid by Lessee to
Landlord before 10th of each month. The past due would be charged for 1 per
thousand daily penalties. Landlord shall issue lease tax official receipt to
Lessee every month (refer to supplemental agreement for details).

5.

Landlord shall deliver to Lessee the rented facilities in current condition. In
the case that Lessee intents to change the structure of the facility, it shall
inform Landlord in writing and is able to reconstruct the rented facilities upon
Landlord’s approval. Lessee shall bear the cost of decoration and adding new
equipments and facilities. Landlord shall provide water, which is needed for
decoration and power interface. Lessee bears the cost for re-equip water and
electricity pipelines and the cost for water and electricity incurred for
decoration. Regarding the partial furniture delivered by Landlord, lessee shall
keep properly and shall not use for other purposes or deal with them alone
except landlord grand lessee to do so in written.




--------------------------------------------------------------------------------




6.

Lessee shall obtain all necessary licenses and approvals for independent
operation in accordance to law. It shall not conduct any illegal operation. In
the case that there is any missing license or approval or, other event violating
the law, all the damages caused from such shall be bored by Lessee.

   7.

Landlord shall assist the government of South district in the application to
increase the electricity supply to 630KW as the basis equipped facility and
shall process the necessary procedures. The related cost for such increment
shall be borne by the government of South district. Lessee shall bear the
electricity damage cost of transformer. Landlord must promise the completion of
such construction prior to May 1st , 2009 to ensure that lessee is able to use
it normally.

   8.

Lessee shall bear office, water, electricity, telephone, internet and cable TV
costs generated from operation. Landlord and the government of South District
shall assist lessee to set up independent account with related department
separating from Technology Park in order to provide tax receipts accordingly.

   9.

Factories established by Lessee shall pass the evaluation and consent for
environment protection and shall not cause any pollution. In the case of
pollution, Lessee would bear the penalty of pollution and other economy and
legal responsibilities arising from such.

   10.

Lessee shall bear the responsibilities for restructure of fire control facility
and examination of the fire control for the factories set up by lessee inside of
Technology Park. Landlord shall assist in providing related proven materials if
necessary.

   11.

Lessee shall bear the cost of salaries, social security, welfare and security
for production extra for staffs hired by Lessee. These staff shall obey the
standard of management and accept the security, birth control, fire control and
non-residential staff extra.

   12.

In the case that Lessee requests Landlord to provide dinning and dormitory
service, Landlord shall arrange such services if possible. The fee for this
service shall be charged in accordance with relevant standard and borne by
Lessee or staff of Lessee.

   13.

In the case that Lessee cannot lease anymore, Lessee should notify Landlord two
months in advance. Lessee shall recover original, keep completeness of
structure. All deposit from Lessee shall not be returned in the case of
violation of article 12 described above (except for force majeure). Lessee shall
have first right to renew the lease upon expiration.

   14.

Both parties shall discuss further in the case of pending matter upon execution
of this agreement.

   15.

This agreement shall be made out in duplicate and effective upon signature and
stamped by both parties. Both parties shall hold one copy each other.

Landlord (signature and stamp)
Authorized representative:
Tel
Date: 01/28/2009/
Lessee(signature and stamp) Authorized representative:
Tel:
Date: 01/28/2009/

--------------------------------------------------------------------------------